Citation Nr: 0304802	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-14 245A	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right medial meniscectomy, currently evaluated 20 percent 
disabling. 

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1964 to March 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 decision by the RO in Boston, 
Massachusetts which, in pertinent part, denied an increase in 
a 20 percent rating for residuals of a right medial 
meniscectomy with osteoarthritis; the veteran appealed for an 
increased rating.  In March 2000, the Board remanded the case 
to the RO for further evidentiary development.  In a January 
2001 rating decision, the RO granted a separate 10 percent 
rating for degenerative arthritis of the right knee, and 
confirmed and continued the 20 percent rating for residuals 
of a right medial meniscectomy.  In July 2001, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1967 to March 1969.

2.	On February 28, 2003 the Board was notified by the VA RO 
in Boston, Massachusetts, that the veteran died on January 
[redacted] 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



